95 F.3d 1155
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Tommy Lee JOHNSON, Jr., Appellant,Nelson McAlpine, Plaintiff,v.Lt. LUENSMAN;  C/O Tope;  C/O Sprau;  C/O Dunyon;  C/OAndrews;  Hilton;  Larry Brimeyer, Appellees.
No. 95-4117.
United States Court of Appeals, Eighth Circuit.
Submitted Aug. 12, 1996.Decided Aug. 28, 1996.

Before BEAM, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Tommy Lee Johnson appeals from the district court's1 28 U.S.C. § 1915(d) dismissal of his 42 U.S.C. § 1983 complaint alleging racial discrimination and cruel and unusual punishment at the Iowa Men's Reformatory.  After reviewing the district court file and Johnson's brief, we conclude the district court did not abuse its discretion, and we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Mark W. Bennett, United States District Judge for the Northern District of Iowa